     Case: 1:19-cv-01610 Document #: 63 Filed: 05/15/19 Page 1 of 1 PageID #:345

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Christopher Moehrl
                                                Plaintiff,
v.                                                           Case No.: 1:19−cv−01610
                                                             Honorable Andrea R. Wood
The National Association of Realtors, et al.
                                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 15, 2019:


         MINUTE entry before the Honorable Andrea R. Wood: The parties' joint motion
for leave to file briefs in excess of 15 pages and for entry of briefing schedule [61] is
granted as follows: (1) Defendant National Association of Realtors will be permitted to
file a brief of no more than 20 pages in support of its motion to dismiss, and Defendants
Realty Holdings Corp., HomeServices of America, Inc., RE/MAX Holdings, Inc., and
Keller Williams Realty, Inc. will be permitted to file a joint brief of no more than 28 pages
in support of their motions to dismiss; (2) Plaintiff will be permitted to file a single
response to Defendants' motions of no more than 48 pages, by no later than 6/21/2019;
and (3) Defendant National Association of Realtors shall be permitted to file a reply brief
of no more than 15 pages by 7/26/2019, and Defendants Realogy Holdings Corp.,
HomeServices of America, Inc., RE/MAX Holdings, Inc., and Keller Williams Realty,
Inc. will be permitted to file a joint reply brief of no more than 15 pages by 7/26/2019.
Motion hearing set for 5/16/2019 is stricken; parties need not appear. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
